R-700




                         September 3, 1947


Hon. L. A. Woods
State Superintendent of Public,Instruction
Department of Education
Austin, Texas
Attn:   Hon. T. M. Trlmble    Opinion No. V-363
        First Assistant
                              Re:   Application of Sec. 2
                                    of Art. III, of 5. B.
                                    167, 49th Leg., as
                                    amended bg Acts 1947,
                                    50th Leg., R.S., S. B.
                                    21, where teachers
                                    were willing to teach
                                    eight months but were
                                    allowed to teach but
                                    seven.
Dear Sir:
          We refer to your letter of recent date wherein
you request to be advised conclernlngthe proper applica-
tion of th,eEqualization Law, Section 2, of Article III,
S. B. 167, Acts 1945, 49th Legislature, as amended by Acts
1947, 50th Legislature, R. S., 5. B. 21, to a'situation
submitted in said letter, in substance, as follows:
         Eleven negro teachers in Falls County
    have qualified under the provisions of the
    Rural Aid OP Equalization Law, S. B. 167,
    49th Legislature, for salary aid for a per-
    iod of eight months. The applications for
    State aid under this bill submitted by the
    school districts involved were approved by
    the Director of .Equalizationand also by
    the Joint Legislative Accountant to cover
    a period of eight months. It has come to
    our attention that the teachers were allowed
    to teach only seven months; they would have
    taught the full eight months, if they bad
    been requested to do so.
Hon. L. A. Woods - Page 2   b-363)


         By Acts 1947, 50th Legislature, R. S.,
    S. B. 21, 'the salaries of teachers in State
    aid schools were raised $75.00 per month for
    the last four school months of the school
    year 1946-1947. The eleven negro teachers,
    teachers in unaccredited schools, received
    no part of the $300.00 additional salary
    allowance which was approved and granted
    them by this Department, and said money Is
    now on deposit in the county depository.
         Question: Are the eleven teachers
    entitled to any of the $300.00 additional
    salary which was granted for the last four
    months of the school term to teachers in
    Equalization Aid schools, or should the en-
    tire amount of $300.00 per teacher be re-
    funded, along with the salaries for the
    eighth month which has been sent to the
    county?
          In response to the written request of this of-
flee for additional Information, the County Superintendent
of Falls County wrote as follows:
          "In answer to your letter of August
    1.8, concerning the eleven negro teachers
    wno did not teach for        months during
    the school year of           I submit the
    following: Some of these teachers brought
    their term reports in at the end of the
    seventh month without asking anything about
    the length of term. I then checked the
    files left in this office by the preceding
    administration and found that of these
    eleven teachers, one had a contract for
    six months; four for seven months; three
    with no specified length of term on the
    contract; and for three, no contract for
    the year.l946-47 is on file. All the
    teachers who held an eight month contract
    taught the full length term.   So far as I
    know, none of the above teachers.were dis-
    missed from teaching the last month of the
    term; and as to an appeal from any possible
    dismissal that I know nothing about, there
    has been none made to this office.
Hon. L. A. Woods - Page 3   (V-363)


          Section 2 of Article III, of S. B. 167, supra,
as amended, in so far as the same is pertinent to the
question submitted herein, provides:
          "The base pay for classroom teachers
     in unaccredited schools shall be One Hundred
     Thirty-five ($135) Dollars per month for
     eight (8) months.
          rt
           . . .
          I,
           . . . The annual salary of teachers in
     unaccredited schools shall be the monthly
     salary multiplied by eight (8).
          11
           . . . It is further provided as a tem-
     porary method to more adequately compensate
     teachers . . . in State aid schools for the
     school year 1946-47, that in addition to the
     base salary, increment, and allowances author-
     ized in this Section, there shall be paid to
     teachers       teaching in State aid schools,
     an amount'not'to exceed Seventy-five ($75)
     Dollars at the end of each of the last.four
     (4) school months of the school year 1946-
     i947:”
          Article 2900, V.C.S., provides in part as fol-
lows :
          "All available public school funds of
     this State shall be appropriated in each
     county for the education alike of white and
     colored children, and impartial provisions
     shall be made for both races. . ."
          Article 2906, V.C.S., provides in part:
          9,. . . A school month shall consist of
     not less than twenty school days Inclusive
     of holidays, and shall be taught for not less
     than seven hours each Gay, including inter-
     missions and recesses.
          Article 2750, V.C.S., provides that school trus-
tees of a district shall make contracts with teachers to
teach the public schools of their district, but the corn-
pensatlon to a teacher, under a written contract so made,
shall be approved by the county superintendent before the
Hon. L. A. Woods - Page 4   (V-363)


school Is taught, stating that the teacher will teach
such school for the time and money specified in the
contract. See also Articles 2693, 2781, V.C.S. Said
school trustees, under Article 2749, have the power to
employ and dismiss teachers, but in case of dismissal,
teachers shall have the right of appeal to the county
and state superintendent. Moore C.S.D. No. 2 v. Frio
County Board, 90 S.W. (2d) 288.
          The facts submitted advise that the eleven
teachers in question were employed by the proper school
authorities, that they did teach for a period of seven
school months in the school year 1946-1947, and that
they would have taught the eighth or last school month
in the school tear if they had been requested to do so.
None of the said teachers employed were under a written
contract for a period of eight months. The facts sub-
mitted further show that one teacher had a contract for
six months, four for seven months, three had a contract
providing no specific length of term, and as to the re-
maining three teachers no contract for the school year
1946-1947 can be found. We are informed also that the
schools taught by these teachers are unaccredited schools
and that the school districts involved made application
and qualified for State salary aid under S. B. 167 for a
period of eight months in the school year 1946-1947.
          It is clear that the unaccredited school dls-
tricts in question have made application and received
State aid under the provisions of S. B. 167 as amended
for a period of eight school months, and that the schools
in question were operated only for a period of seven
months. It Is clear also from the facts that the school
districts Involved have not conformed to the statutes a-
bove quoted governing teacher contracts and the employ-
ment of teachers by school districts.
          Section 2 of Article III, 5. B. 167, as amended,
fixes the length of term during which an unaccredited
school qualifying for State aid shall operate its schools
at eight months, provides that the base pay for teachers
in unaccredited schools shall be $135.00 per month for
eight months, and provides further that the annual salary
of teachers in unaccredited schools shall be the monthly
salary multiplied by eight.
         Article VII of 9. B. 167 provides in part:
          "Each Deputy State Superintendent shall
     advise with school officials concerning proper
Hon.   L. A. Woods - Page 5   (v-363)


       budgeting of their school fund and assist the
       district in making their application for aid,
       and each Deputy State Su erintendent shall
       spend not less than two P 2) days in the County
       Superintendent’s office of each county of his
       supervisory districts. During the second se-
       mester of the year the Deputy State Superin-
       tendent shall check to ascertain whether the
       standards are being maintained and th funds
       used as approve&. . .I’ (Elnphasisour:)
            Article VI of S. B. 167 provides:’
                   It shall be the duty of the State
       Super&&dent    of Public Instruction to appoint
       the number of Deputy State Superintendents here-
       inafter authorized to make a thorough investi-
       gation, in person, of the teaching staff and
       financial condition of each school applying for
       aid through the Superintendent’s office and the
       depository bank; and no aid shall be given un-
       less It can be shown that all provisions of this
       Act have been complied with, and that such a-
       mounts of aid actually needed as shown by the
       approved budget and actual expenditures, and
       that the funds are being used as approved:    .”
       (Emphasis ours.)
            Article XIV of S. B. 167 provides further:
            ‘Any district violating any of the provls-
       ions of this Act shall forfeit all rights to
       such al& and shall be disqualified to receive
       any aid of any nature under any Article of this
       Act for the current year. Should any school
       district which would otherwise be eligible tb
       receive aid fall to use the funds for the exact
       purpose for which they were allocated in the
       approved budget such school district becomes
       Ineligible for further aid until such offense
       is corrected. The amount of money granted for
       each type of aid except tuition shall be set up
       as a separate account and shall be made only
       for the specified purposes for which such money
       was granted. . .”
          Thus, under Artlclgs VI, VII, and XIV of the State
Aid Law, it is the duty of the State Superintendent of Pub-
lic Instruction acting through his Deputy State Superlntend-
ents to see that all provisions of the Act were being com-
Hon. L. A. Woods - Page 6   (V-363)


plied with, to ascertain that the districts In question
which qualified for State salary aid were maintaining
the standards, salary and term schedule set out in the
Act, and to determine whether the State aid funds were
being used as approved by the Department of Education
and the Legislative Accountant. Any districts which
may have been reported as violating the provisions of
the Act would have become subject to the penalties set
out in Artiole XIV unless and until it had corrected
its offense.
          By virtue of the provisions of S. B. 167 above
quoted, we are of the opinion that the unaccredited
schools in question, not having been continue& or oper-
ated during the last or eighth school month of the school
year 1946-1947, were~entitled to no State salary aid for
the last school month of the said school year. Further,
that the State aid funds approved and forwarded by the
Department of Education to the proper school authorities
in Falls Count to cover the eighth school month of the
school year 191 6-1947 in the unaccredited schools in
question, and to cover the additional salaries author-
ized said eleven teachers  under S. B. 21 for the last or
eighth school month of said school year should be re-
funded. Further, that the eleven teachers in question
having served during three of the last school months
when the school districts were entitled to the additlon-
al State salary aid authorized, are each entitled to a
payment of $225.00 out of State aid funds forwarded to
the county in accordance with the provisions of S. B. 21,
50th Legislature.
                        SUMMARY
         Where certain school districts in Falls
    Count qualified for schoolaid under S. B.
    167, t 9th Leg., and S. B. 21, 50th Leg., for
    a period of eight school months In the school
    year 1946-1947, and operated only seven school
    months of said year, the eleven school teach-
    ers in question not having contracts for an
    eighth month term are entitled to State aid
    salary payments authorized and approved under
    5. B. 21 for three of the last four school
    months of the said school year, but State aid
Hon. L. A. Woods - Page 7   (W-363)


     funds for the last or eighth school month
     of said school year should be refunded.
                                Very truly yours
                            ATTORNEYGENERAL   OF TEXAS



                                Chester E. Ollison
CEO:djm                         Assistant


                            APPROVED:



                            ATTORNEY GEl'iERAL